UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1221



LYNDA BELTON,

                                              Plaintiff - Appellant,

          versus


CHESTER LANCASTER DISABILITIES    AND   SPECIAL
NEEDS BOARD, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(0:05-cv-01649-MBS)


Submitted: July 24, 2007                      Decided:   July 27, 2007



Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynda Belton, Appellant Pro Se. Vance J. Bettis, Reyburn Williams
Lominack, III, GIGNILLIAT, SAVITZ & BETTIS, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lynda Belton appeals the district court’s order adopting

the magistrate judge’s report and recommendation and granting

defendant’s summary judgment motion on her racial discrimination

and harassment claims brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2000), and dismissing without prejudice her state law claims for

breach of contract, breach of contract with fraudulent means, and

wrongful discharge.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Belton v. Chester Lancaster Disabilities

and Special Needs Bd., Inc., No. 0:05-cv-01649-MBS (D.S.C. Feb. 14,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -